ORDER

PER CURIAM
AND NOW, this 5th day of September, 2001, as it appears that at trial, petitioner was pro se with stand-by counsel; and subsequent to trial, new counsel was appointed to represent petitioner in his appeal to the Superior Court; and that appeal resulted in an affirmance of the judgment of sentence, and
Pa. R.Crim. P. 122(C)(3), formerly 316(c)(iii) requires that: “Where counsel has been assigned, such assignment shall be effective until final judgment, including any proceedings upon direct appeal,”
THEREFORE, petitioner’s counsel, appointed in connection with his appeal to Superior Court, is directed to proceed in accordance with the Rule.